DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, line 2 of claim 1 recites "a first heat conduction and insulation end surface", and line 17 of claim 1 recites "a second heat conduction and insulation end surface"; however, the structure required by the limitation "heat conduction and insulation" is unclear.  The manner in which an end surface serves to conduct and insulate is unclear rendering the claim indefinite.  Dependent claims 2-10 are rejected due to their respective dependence on claim 1.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, lines 8 and 9 of claim 1 recite "a second electric conduction electrode, which is arranged opposite to the first electric conduction electrode and adaptive to the first electric conduction electrode"; however, the manner in which the recitation "adaptive to the first electric conduction electrode" limits the claim is unclear.   The structure or function required by the limitation "adaptive to the first electric conduction electrode" is unclear rendering the claim indefinite.  Dependent claims 2-10 are rejected due to their respective dependence on claim 1.
Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 3 recites "wherein an arrangement mode of the P-N type thermoelectric arms is changed into an N-P-N mode from a P-N-P mode at a heat series exchange position", and claim 4 recites "wherein an arrangement mode of the P-N type thermoelectric arms is changed into a P-N-P mode from an N-P-N mode at a heat series exchange position"; however, the structure required to satisfy these limitations is unclear.  The manner in which the claimed thermoelectric power generator has an arrangement mode which changes from N-P-N to P-N-P at a heat series exchange position is unclear.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 8 recites "wherein the thermoelectric component comprises at least one group of heat series structures, at least one group of k thermoelectric arms and at least one group on n-k thermoelectric arms"; however, the structure required by the limitations "heat series structures", "k thermoelectric arms", and "n-k thermoelectric arms" is unclear.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 9 recites "wherein a heat conduction coefficient of the second heat conduction layer is the same as that of the first heat conduction layer"; however, the specific coefficient which is referred to as a heat conduction coefficient is not specified by the claim, therefore, the specific coefficient referred to as a heat conduction coefficient is unclear.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 10 recites "wherein a heat insulation coefficient of the second heat insulation layer is the same as that of the first heat insulation layer"; however, the specific coefficient which is referred to as a heat insulation coefficient is not specified by the claim, therefore, the specific coefficient referred to as a heat insulation coefficient is unclear.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726